 

Case 3:18-cv-01923-VAB Document 32 Filed 02/11/20 Page 1 of 2

Jones Family
48 Butts Bridge Road

Canterbury, CT 06331

Honorable Judge Victor A. Bolden
United States Courthouse
915 Lafayette Boulevard-Suite 417

Bridgeport, CT 06604
February 6, 2020
Re: The Family/Estate of Ashley Jones

Dear Justice Bolden,

| recently learned that your court would hear the case against the trucking company responsible for the
horrific death on December 1, 2016 of my daughter-in-law, Ashley Jones. There are no words to describe
our loss. Ashley leaves behind an amazing husband, my son; two adorable children, my grands; and a
loving family that misses her dearly and daily. Attorney Robert Reardon has been working on behalf of
my son and grands and | only hope for justice. So many matters do not make sense but | believe that you
will do all that is possible to bring closure for our family.

| help my son daily with the care of his children, my grands. Typically, | transport my grands to and from
school. | hear them discuss their school day. My granddaughter has explained often to her classmates
that she has a mommy and “she is in heaven”. My grandson has wonderful memories of his mommy but
misses her so much. My son faces the challenge of each day with a spirit of gratefulness; yet amid the
loss of his beautiful wife, the woman who shared his dreams. | say all this to add clarity to the chaos you
must hear while working through case after case. Please do not allow this one to drag on any further
than necessary. If necessary, please contact me at (860)861-7641.

Sincerely,
“

oe TE) ( £ Vi
Christiné M. Jones
 

Case 3:18-cv-01923-VAB Document 32 Filed 02/11/20 Page 2 of 2

ag
en oo“ -
dca Cc ko. ere: a ae at aa red ae a Se ene
- HARTAORD CP GGL “om ae
7 U6 Bw * aco i” ee ,
OS PER OR Pars okey ne 2
en tia a

    

Barn Swallow

   
  

/ nove le Vote Vie te . Bolden
CQL TES SoMTES — COUT HOUSE
Ds ha fy € We Bov fed — Site $/7

~e, padsepol, OF 06604

CES eoe dF Hyp Mbp lta fob heliadblabllpey
